Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    761
    615
    media_image1.png
    Greyscale

Please see above which shows a contoured line for the opening (labeled 1) and a contoured line for the shielding part (labeled 2), neither of which have a direct connection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (20180155818).


    PNG
    media_image2.png
    796
    588
    media_image2.png
    Greyscale

Regarding claim 1, Mu teaches an mask (see structure above), comprising: 
21), wherein the substrate is provided with at least one opening (14; see figure above), and an orthographic projection of the opening on a display plane of a display screen (par. 3,4,6 and 8 teaches that openings 14 are made for special shaped OLED display panels) to be fabricated coincides with a display area of the display screen to be fabricated (par.  3,4 and  8 teaches area 14 being used to evaporate multiple layer structures of OLED displays on the display panel); 
a shielding part (fig. 8: 124) arranged inside the opening (see figure above), wherein an orthographic projection of the shielding part on the display plane coincides with an orthographic projection of a component to be shielded in the display screen to be fabricated on the display plane (see figure above); and 
a connecting part (fig. 8: 12) located between the shielding part and a side wall of the opening, for connecting the shielding part and the side wall of the opening (see figure above)
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.. 
Regarding claim 2, Mu teaches an mask of claim 1, wherein the connecting part has a grid structure. 
Regarding claim 4, Mu teaches an mask of claim 3, wherein a physical portion between two adjacent meshes in the grid structure has a notch connecting the two adjacent meshes (see figure above). 

Regarding claim 8, Mu teaches an mask of claim 1, wherein the substrate, the shielding part and the connecting part are an integral structure (par. 42 teaches that 01 and 02 are fixed to one another). 
Regarding claim 9, Mu teaches an mask of claim 1, wherein a shape of the orthographic projection of the shielding part on the display plane is same as the that of the orthographic projection of the component to be shielded in the display screen to be fabricated on the display plane (par. 3,4,6 and 8 teaches that openings 14 are made for special shaped OLED display panels), and an area of the orthographic projection of the shielding part on the display plane is equal to or slightly larger than that of the orthographic projection of the component to be shielded in the display screen to be fabricated on the display plane (par. 3,4,6 and 8 teaches that openings 14 are made for special shaped OLED display panels). 
Regarding claim 10, Mu teaches an mask (see structure above), manufacturing method of a mask, comprising: providing a substrate; and removing a specific portion from the substrate to form at least one opening on the substrate and form a shielding part and a connecting part inside the opening; wherein an orthographic projection of the opening on a display plane of a display screen to be fabricated coincides with a display area of the display screen to be fabricated, and an orthographic projection of the shielding part on the display plane coincides with an orthographic projection of a please see rejection for claim 1 above). 
Regarding claim 15, Mu teaches an mask (see structure above), display screen, comprising an active area and a functional component area; wherein a functional component of the display screen is arranged in the functional component area, a shape of the functional component area is same as that of an orthographic projection of the functional component arranged therein on a display plane, and an area of the functional component area is equal to or slightly larger than that of an orthographic projection of the functional component arranged therein on the display plane; and the active area surrounds the functional component area (please see rejection for claim 1 above). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu as applied to claim 1 above, and further in view of Huang (20150022078).
Regarding claim 3, Mu teaches an mask of claim 2.
While the mask used in Mu could be used in a sub pixel set up, it is not explicitly taught that:
an orthographic projection of each mesh of the grid structure on the display plane covers at least one sub-pixel on the display screen to be 
Huang teaches a mask used in a evaporation process in order to deposited layers in sub pixels wherein an orthographic projection of each mesh of the grid structure on the display plane covers at least one sub-pixel on the display screen to be fabricated, and an orthographic projection of a physical portion of the grid structure on the display plane is in a gap area between sub-pixels on the display screen to be fabricated (fig. 2a-9).  Using this notion in Mu would allow for a evaporation process which uses a mask to deposited films having similar use (e.g. same color) or films having varying use (e.g. different colors)

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 and 14 are objected to based on their dependency.

Claims 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CALEB E HENRY/Primary Examiner, Art Unit 2894